                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

----------------------------------------------------------x
In re:                                                    :   Case No. 20-51998-AMK
                                                          :
         GRANT THOMAS WILCOX,                             :   Chapter 13
                                                          :
                                                          :   Judge Alan M. Koschik
                  Debtor.                                 :
                                                          :
----------------------------------------------------------x

                       SUPPORT DOCUMENT TO REPLY TO DEBTOR’S
                          RESPONSE TO CREDITOR’S OBJECTION

        Now comes Sara Butts f/k/a Sara Wilcox (“Butts”), by and through her undersigned

counsel and hereby submits the docket from Case No. 2021CRB00165, State of Ohio v. Jamie L.

Carnahan, attached hereto as Exhibit A, as a support document to her Reply to Debtor’s Response

to Creditor’s Objection (Docket No. 60) and as evidence of Jamie L. Carnahan’s current address.

                                                                    Respectfully submitted,

                                                                    /s/ Anthony J. DeGirolamo
                                                                    Anthony J. DeGirolamo (0059265)
                                                                    3930 Fulton Drive NW, Suite 100B
                                                                    Canton, Ohio 44718
                                                                    Telephone: 330-305-9700
                                                                    Facsimile: 330-305-9713
                                                                    E-mail: tony@ajdlaw7-11.com

                                                                    COUNSEL FOR SARA BUTTS
                                                                    f/k/a SARA WILCOX




20-51998-amk          Doc 65      FILED 03/01/21          ENTERED 03/01/21 11:39:26           Page 1 of 7
                                CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2021, a copy of the foregoing Support Document was
electronically transmitted via the Court’s CM/ECF system to those listed on the Court’s Electronic
Mail Notice list:

      Keith Rucinski efilings@ch13akron.com
      United States Trustee (Registered address)@usdoj.gov

                                                            /s/ Anthony J. DeGirolamo
                                                            Anthony J. DeGirolamo

      The undersigned hereby certifies that a copy of the foregoing Reply was served regular
U.S. Mail, postage prepaid, upon those listed below, this 1st day of March, 2021.

                                                                   /s/ Anthony J. DeGirolamo
                                                                   Anthony J. DeGirolamo
Grant T. Wilcox
9858 Green Drive
Winham, Ohio 44288




20-51998-amk      Doc 65     FILED 03/01/21      ENTERED 03/01/21 11:39:26           Page 2 of 7
                                  EXHIBIT A




20-51998-amk   Doc 65   FILED 03/01/21   ENTERED 03/01/21 11:39:26   Page 3 of 7
20-51998-amk   Doc 65   FILED 03/01/21   ENTERED 03/01/21 11:39:26   Page 4 of 7
20-51998-amk   Doc 65   FILED 03/01/21   ENTERED 03/01/21 11:39:26   Page 5 of 7
20-51998-amk   Doc 65   FILED 03/01/21   ENTERED 03/01/21 11:39:26   Page 6 of 7
20-51998-amk   Doc 65   FILED 03/01/21   ENTERED 03/01/21 11:39:26   Page 7 of 7
